       Case 1:16-cv-02492-AJN-KNF Document 507 Filed 10/15/18 Page 1 of 4




Michael J. Rose
Robin B. Kallor*
Melinda A. Powell
Cindy M. Cieslak**
Sarah L. Wilber

Paralegal:
Kiva T. Bynum
Vicky D. Pilon

 *Also admitted in New York and New Jersey
**Also admitted in Massachusetts


                                                  October 15, 2018

VIA ECF
The Honorable Alison J. Nathan
United States District Judge
Southern District of New York
40 Foley Square, Room 2102
New York, New York 10007

Re:      In re DOMINO’S PIZZA INC., No. 1:16-cv-02492-AJN-KNF
         THIS DOCUMENT RELATES TO: ALL ACTIONS
         Riad Kucher et al. v. Domino’s Pizza, Inc. et al.
         De Los Santos et al. v. Hat Trick Pizza, Inc. et al.
         Matthew Gannon, et. al. v. Domino’s Pizza, Inc. et. al.

Dear Judge Nathan:

       As Your Honor is aware, this firm represents the Cookston Defendants in the above-
referenced cases. (Kucher, Doc. 505). As Your Honor is also aware, on October 1, 2018, the
Court granted the Domino’s Franchisor Defendants’ motion for summary judgment and the
Domino’s Franchisor Defendants were dismissed from this action. Following that ruling, the
Court requested the parties’ positions as to whether the above-referenced cases should remain
consolidated.

         It is the Cookston Defendants’ position that the cases should not remain consolidated.

              Pursuant to Fed. R. Civ. P. 42(a), a court can consolidate pending matters where such
              actions “involve a common question of law or fact.” Even when actions involve a
              common question of law or fact, the trial court has broad discretion to determine
              whether consolidation is appropriate by balancing the economy gained, an interest in
              avoiding conflicting results and prejudice to the parties. Johnson v. Celotex Corp.,
              899 F.2d 1281, 1284-1285 (2d Cir. 1990) (the court must consider “‘[w]hether the
              specific risks of prejudice and possible confusion [are] overborne by the risk of
              inconsistent adjudications of common factual and legal issues, the burden on parties,
              witnesses, and available judicial resources posed by multiple lawsuits, the length of
           750 Main Street, Suite 1108-3, Hartford, CT 06103 Phone: 860-361-7999 Fax: 860-270-0710
                                                www.rosekallor.com
      Case 1:16-cv-02492-AJN-KNF Document 507 Filed 10/15/18 Page 2 of 4
ROSE KALLOR, LLP
October 15, 2018
Page 2
Re: In re Domino’s Pizza, Inc.



           time required to conclude multiple suits as against a single one, and the relative
           expense to all concerned of the single-trial, multiple-trial alternatives.’”)(quoting
           Hendrix v. Raybestos-Manhattan, Inc., 776 F.2d 1492, 1495 (11th Cir. 1985); Maggio
           v. Leeward Ventures, 939 F. Supp. 1020, 1031 (E.D.N.Y. 1996); Bank of Montreal v.
           Eagle Assoc., 117 F.R.D. 530, 533 (S.D.N.Y.1987) (“One of the primary objectives
           of consolidation is to prevent separate actions from producing conflicting results.”).

Gristede's Foods, Inc. v. Poospatuck (Unkechauge) Nation, No. 06-cv-1260 (KAM), 2009 U.S.
Dist. LEXIS 100158, at *11-13 (E.D.N.Y. Oct. 27, 2009). For the following reasons,
consolidation is unnecessary to promote judicial economy or to avoid conflicting results, and
may result in a confusion of the issues. See id. (citing Smith v. Everson, No. 06-cv-0791
(SJF)(AKT), 2007 U.S. Dist. LEXIS 58293, at *9-10 (E.D.N.Y. Aug. 6, 2007) (denying motion
to consolidate where consolidation would lead to confusion in light of distinct issues involved
and would not improve efficiency); Johnson v. Kerney, No. 91-cv-4028, 1993 U.S Dist. LEXIS
18503, at *18 (E.D.N.Y. Dec. 16, 1993) (noting that there was undoubtedly some overlap
between the two suits, but the efficiency gained in combining the suits would not be substantial
and was outweighed by the potential for confusion).

        Although the three pending cases involve the same Defendants, the facts and legal issues
raised are distinct among the three cases. Accordingly, the similarities between these actions are
limited and are insufficient to satisfy the requirement of Fed. R. Civ. P. 42 that the actions
involve common questions of law and fact.

        First, the parties are not the same among the three actions. The Kucher action is a
collective action lawsuit that involves 23 Domino’s stores owned by Mr. Cookston, whereas the
De Los Santos action is limited to one Domino’s store, Hat Trick Pizza, Inc. (the De Los Santos
Plaintiffs’ place of employment). Additionally, Gannon is limited to 9 individual plaintiffs and 7
Domino’s stores owned by Mr. Cookston.

       Second, the three cases allege distinct legal theories:

           •   The Kucher plaintiffs set forth Twelve Causes of Action: (1) minimum wage and
               overtime violations pursuant to the FLSA, resulting from working off the clock
               (First and Second Causes of Action); (2) minimum wage and overtime violations
               pursuant to the New York Labor Law, resulting from allegedly working off the
               clock (Third and Fourth Causes of Action); (3) failure to pay wages, and with
               required frequency in violation of New York Labor Law, Section 191 (Fifth and
               Sixth Causes of Action) stemming from the alleged “off the clock work”; (4)
               failure to pay wages upon termination of employment (Seventh Cause of Action);
               (5) unlawful deductions in violation of New York Labor Law, Section 193
               stemming from the alleged “off the clock work” (Eighth Cause of Action); (6)
               unlawful deductions from gratuities resulting from “tip jars” left at the cash


     750 Main Street, Suite 1108-3, Hartford, CT 06103 Phone: 860-361-7999 Fax: 860-270-0710
                                          www.rosekallor.com
       Case 1:16-cv-02492-AJN-KNF Document 507 Filed 10/15/18 Page 3 of 4
ROSE KALLOR, LLP
October 15, 2018
Page 3
Re: In re Domino’s Pizza, Inc.



                 register in violation of New York Labor Law, Section 196-d (Ninth Cause of
                 Action); (7) Failure to provide accurate wage statements in violation of New York
                 Labor Law Section 195(3) and 12 NYCRR, Section 141-2.2 (Tenth Cause of
                 Action); (8) Failure to make spread of hours payments in violation of 12 NYCRR,
                 Section 142-2.4 resulting from the alleged “off the clock work” (Eleventh Cause
                 of Action); (9) unlawful uniform requirements in violation of Wage Order 146-1.8
                 (Twelfth Cause of Action);

             •   The De Los Santos plaintiffs set forth Fourteen Cause of Action: (1) illegal
                 retention of tips in violation of FLSA and NYLL (Counts One and Two), (2)
                 unlawful deductions in violation of NYLL (Count Three), (3) violations of the
                 FLSA related to unpaid minimum wages and overtime wages (Counts Four and
                 Six), (4) violations of the NYLL related to unpaid minimum wages and unpaid
                 overtime wages (Counts Five and Seven), and (5) violations of the record-keeping
                 (Count Eight), wage notice (Count Nine) and paystub requirements of the NYLL
                 (Count Ten). The De Los Santos Plaintiffs also assert causes of action claiming
                 uniform maintenance pay (Count Eleven), breach of an implied contract for
                 reimbursement of bicycle costs and expenses (Count Twelve), fraudulent filing of
                 IRS returns in violation of 26 USC § 7434 (Count Thirteen), and deceptive acts
                 and practices in violation of New York General Business Law § 349 (Count
                 Fourteen); 1 and

             •   The Gannon plaintiffs set forth Eleven Causes of Action: (1) minimum wage and
                 overtime violations in violation of the Fair Labor Standards Act (“FLSA”) and the
                 New York Labor Law (“NYLL”) (First through Sixth Causes of Action); (2)
                 unlawful deductions in violation of NYLL § 193 (Seventh Cause of Action); (3)
                 unlawful deductions from gratuities in violation of NYLL § 196-d (Eighth Cause
                 of Action); (4) failure to provide accurate wage statements in violation of NYLL
                 § 195(3) and 12 NYCRR § 141-2.2 (Ninth Cause of Action); (5) failure to make
                 spread of hours payments in violation of 12 NYCRR § 142-2.4 (Tenth Cause of
                 Action); and (6) uniform purchase and maintenance violations in violation of New
                 York State Hospitality Industry Wage Order 146-1.8 (Eleventh Cause of Action).

In sum, the Kucher and Gannon actions deal primarily with allegations that the plaintiffs worked
“off the clock,” whereas, the De Los Santos case involves alleged retention of tips and the use of
the tip credit.

      Third, although the Gannon plaintiffs make claims similar to the Kucher plaintiffs,
Gannon should not be consolidated with Kucher because the Court has already ruled that the
1
 On March 27, 2018, the Court dismissed Counts One, Three, Eight, Ten, Eleven, Thirteen, Fourteen, as well as
claims related to meal breaks. (De Los Santos, Doc. 155).


     750 Main Street, Suite 1108-3, Hartford, CT 06103 Phone: 860-361-7999 Fax: 860-270-0710
                                          www.rosekallor.com
      Case 1:16-cv-02492-AJN-KNF Document 507 Filed 10/15/18 Page 4 of 4
ROSE KALLOR, LLP
October 15, 2018
Page 4
Re: In re Domino’s Pizza, Inc.



Gannon plaintiffs did not timely opt in to the Kucher action, despite the opportunity to do so.
(Kucher, Doc. 482, dismissing all individuals from the Kucher action who failed to meet the 60-
day opt-in deadline). If the Court were to continue to consolidate Gannon with Kucher, it would
reverse the well-reasoned prior opinion of this Court to not allow late opt in plaintiffs to Kucher..

       Fourth, the Gannon case is at a different procedural stage than Kucher and De Los Santos
because the Cookston Defendants’ motion to dismiss (Gannon, Doc. 56) remains pending. See
Doe v. Hofstra Univ., No. 2:17-cv-00179 (DRH)(AYS), 2018 U.S. Dist. LEXIS 69853, at *8
(E.D.N.Y. Jan. 17, 2018) (affirming Magistrate Judge’s decision to not consolidate where
procedural postures of cases were at different stages).

        Finally, discovery among the three cases will not sufficiently overlap. Discovery in the
De Los Santos and Gannon cases will be much more confined than discovery in the Kucher
collective action lawsuit. Additionally, given the different claims and theories of liability among
the Kucher and Gannon plaintiffs, as compared to the De Los Santos plaintiffs, the areas of
discovery among the three cases will also be distinct.

       Accordingly, for all of the foregoing reasons, the Cookston Defendants respectfully
request that the Court discontinue consolidation of the above-referenced cases.

       The Cookston Defendants appreciate Your Honor’s time and consideration.


                                      Respectfully submitted,
                                      /s/ Cindy M. Cieslak
                                      Cindy M. Cieslak

CMC

cc: All counsel of Record via ECF




     750 Main Street, Suite 1108-3, Hartford, CT 06103 Phone: 860-361-7999 Fax: 860-270-0710
                                          www.rosekallor.com
